Nev. 982, 989, 12 P.3d 953, 957 (2000) (this court will not disturb a
                       sentence absent an abuse of discretion). Accordingly, we
                                  ORDER the judgment of conviction AFFIRMED.



                                                               (A                   J.
                                                         Hardesty
                                                          Hardesty


                                                                                    J.
                                                         Parraguirre




                       cc: Hon. Gary Fairman, District Judge
                            State Public Defender/Ely
                            State Public Defender/Carson City
                            Attorney General/Carson City
                            Eureka County District Attorney
                            Eureka County Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A

                2,47
                             Tc                                                                MIDENEffite